McDERMOTT, Justice,
dissenting.
I dissent from the order of the Court insofar as it vacates appellant’s sentence for robbery on the authority of Commonwealth v. Tarver, 493 Pa. 320, 426 A.2d 569 (1981). Appellant committed two separate and distinct offenses: robbery and murder of the second degree. I would overrule Tarver and hold that the lower court did not abuse its broad discretion in sentencing appellant for both crimes. See Commonwealth v. Tarver, 493 Pa. at 331, 426 A.2d at 575 (dissenting opinion of Mr. Justice Larsen). See also, Com*270monwealth v. McDuffie, 499 Pa. 325, 453 A.2d 331 (1982) (dissenting opinion of Mr. Justice McDermott).